Citation Nr: 1451173	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this claim in September 2013 and May 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded to obtain a medical opinion as to whether the Veteran's current back disability was aggravated by his service-connected pilonidal cyst condition.  The November 2013 VA examiner that it was less likely than not that the Veteran's current back condition was "significantly" aggravated by, his service-connected pilonidal cyst condition; thus, implying that there may be a possibility the back disorder was aggravated, to some degree, by the service-connected pilonidal cyst disability.  Clarification of this opinion was therefore sought in May 2014.  

As part of a June 2014 addendum opinion, the November 2013 examining physician essentially repeated the prior opinion, without addressing whether there was aggravation at all.  That opinion is inadequate and another opinion must be obtained.   Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Again provide the Veteran's electronic claims folder (i.e., Virtual VA and Veterans Benefits Management System (VBMS) paperless files) to the VA physician who conducted the November 2013 VA examination to obtain another addendum opinion.  If the examiner is unavailable, the record should be made available to another medical professional.  If it is determined that an opinion cannot be provided without an examination, an examination should be scheduled.

Based on the review of the record, the examiner should answer the following question:

Is it at least as likely as not that any diagnosed low back disorder(s) is aggravated to any degree by the Veteran's service-connected history of pilonidal cysts disability?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation.

In providing the opinion, the examiner is asked to comment as to whether his previous use of the qualifying term "significantly" concerning the question of aggravation, implies there may be a possibility the back disorder was aggravated, to some degree, by the service-connected pilonidal cyst disability.

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  To help avoid future remand, ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development deemed necessary, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


